DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 16 including: a module guide recessed from an outer surface of the cooling module mounting portion and a mounting guide protruded from an upper surface of the module housing in the mounting direction having a shape corresponding to the module guide so that the module guide guides the mounting guide to be coupled to the module guide when the cooling module is inserted into the cabinet in the mounting direction as required by instant claims 1 and 16. Specifically, JP 3099634 (Masakatsu) as modified by US 2011/0146054 (Selin) discloses many of the claimed features as outlined in the final Office action mailed December 6, 2021. Neither Masakatsu, Selin, nor any of the prior art of record teaches or suggests a module guide recessed from an outer surface of the cooling module mounting portion and a mounting guide protruded from an upper surface of the module housing in the mounting direction having a shape corresponding to the module guide so that the module guide guides the mounting guide to be coupled to the module guide when the cooling module is inserted into the cabinet in the mounting direction as claimed. Accordingly, without some teaching suggestion or motivation in the art one skilled in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.